Citation Nr: 1823674	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to December 1946.  He died in February 2012.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by a Department of Veterans Affairs (VA) Pension Management Center (PMC) at the St. Paul, Minnesota, Regional Office (RO).

In May 2015, the appellant provided testimony at Travel Board hearing before the undersigned Veterans Law Judge held at the Phoenix, Arizona RO.  


FINDINGS OF FACT

1.  The Veteran died in February 2012.  The appellant is his daughter.

2.  The appellant is neither a child for accrued benefits purposes, nor the person who bore the expense of last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. §§ 101, 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellant, the daughter of the Veteran, seeks entitlement to accrued benefits.  She argues that VA's delay in paying her father's pension benefits once they were awarded and she was approved as fiduciary was inefficient and egregious behavior that deprived her father of the benefits to which he was entitled, and that his family should receive the funds.  However, this is not the relevant criteria for receipt of accrued benefits, and the claim must be denied as set forth below.  

Accrued benefits are those benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000 (a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

The Court has held that a "child" for accrued-benefits purposes is defined by 38 U.S.C. § 101 (4)(A).  See Burris, 15 Vet.App. at 352.  The definition of "child" is expressly defined in 38 U.S.C. § 101 (4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. § 101 (4)(A); 38 C.F.R. § 3.57; Burris, 15 Vet. App. at 352-53; Nolan v. Richardson, 20 Vet. App. 340 (2006).  The threshold question in any claim for VA benefits is whether status as an eligible claimant has been established.  See Hayes v. Brown, 7 Vet. App. 420 (1995).  

In a January 2011 rating decision, the Veteran was granted entitlement to special monthly pension based on the need for aid and attendance, effective January 19, 2010.  Also in that decision, a finding of incompetency was proposed.  In a February 2011 statement, the Veteran conceded that he was not competent and requested that appellant be declared his fiduciary for VA purposes.  He was found not competent to handle disbursement of funds in a May 2011 rating decision.  Appellant was appointed as his fiduciary in August 2011.  

Thereafter but prior to the Veteran's death, the Veteran/appellant received documents from VA including those indicating that he would receive monthly pension of $1,703.00 and a lump sum payment of $19,728.00.  Appellant contacted VA on multiple occasions prior to the Veteran's death in February 2012 inquiring as to when the payments would start, and she was informed that they were being processed.  Regrettably, the Veteran died in February 2012 before the VA had released the retroactive funds.  

Appellant then submitted a VA form 21-601, Application for Accrued Amounts Due to a Deceased Beneficiary.  On the form, received at VA in April 2012, appellant did not enter any amounts paid for the Veteran's last sickness or burial by her, although this information was requested on the form.  

Appellant filed her VA 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child seeking accrued benefits in July 2012.  She listed herself as the Veteran's daughter, but not one under 18, between 18 and 23, or who became permanently unable to support herself before reaching age 18.  

In December 2012, PMC issued a decision which denied the appellant's claim for death benefits because as the child of the Veteran, she is over the age of 23 and not a helpless child.  It then denied the claim for accrued benefits based on reimbursement stating the following:  

For accrued claims we may only automatically grant the full amount of accrued due a veteran to his/her spouse, dependent child, or child under the age of 23. For others we may only grant to someone who paid last expenses.

To claim an accrual based on reimbursement, the beneficiary must be someone who paid for all or part of the veteran's last illness and/or burial. You may receive reimbursement of expenses you paid, up to the total amount of accrued payable.

On your submitted VA Form 21-601, Application for Accrued Amounts Due a Deceased Beneficiary, you did not list any last expenses paid. Please send us proof of payment for any expenses you may have paid from your own funds for the veteran's last illness or burial. You have up to one year from the date of [the Veteran's] passing to submit last expenses paid.

The PMC also stated that it was sorry it was not able to release the Veteran's retro-payment before his passing.  It attempted to explain some of the delay involved by noting that while the pension claim was granted in January 2011, funds could not be released until the fiduciary was set up due to the incompetency issue.  

Appellant has not reported any expenses of last sickness and or burial.  She did not inform the undersigned of any such expenses at the 2015 hearing and in fact reported that this was not a case in which she was either seeking (1) reimbursement for any expenses paid by her or (2) payment as a child of the Veteran as defined by VA.  

Here, it is uncontroverted that appellant is not a "child' for accrued benefits purposes.  She noted this fact in her hearing testimony and also reported in the record that she was born in 1951.  Moreover, she has reported that she bore no expense of last sickness and or burial.  

In summary, the Board finds as a matter of law that the appellant is not entitled to accrued benefits as the Veteran's child.  The Board also finds as a matter of law that she is not eligible for reimbursement.  Consequently, the appellant's claim of entitlement to accrued benefits, to the extent it is based on any of those grounds, must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).  The Board further concludes, based on findings of fact, that the appellant is neither a "child" for accrued benefits purposes, nor "the person who bore the expense of last sickness or burial." Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appellant's claim of entitlement to accrued benefits is denied.

The Board acknowledges the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  But, here, the Board is bound by the laws passed by Congress.  No equities, no matter how compelling, can create a right to payment that has not been provided for by law.  See Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


